Exhibit 10.1

EXECUTION VERSION

JOINDER AND SUPPLEMENT NO. 3

to

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of August 1,
2006 (as supplemented prior to, and on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Credit Suisse, Cayman Islands Branch, as Intercreditor Agent
(the “Intercreditor Agent”), Wilmington Trust Company, as Trustee (in such
capacity, the “Trustee”), Verso Paper Finance Holdings LLC (“Holdings”), Verso
Paper Holdings LLC (the “Company”), and the Subsidiaries of the Company party
thereto, as supplemented by (i) that certain Supplement No. 1 to Intercreditor
Agreement, dated as of May 29, 2009, among Verso Paper Five Corp., Verso Fiber
Farm LLC and Verso Maine Energy LLC, the Intercreditor Agent and the Trustee and
(ii) that certain Supplement No. 2 to Intercreditor Agreement, dated as of
January 10, 2011, among Verso Quinnesec REP Holding Inc., the Intercreditor
Agent and the Trustee. Capitalized terms used but not defined herein shall have
the meanings assigned in the Intercreditor Agreement.

This Joinder and Supplement No. 3 to the Intercreditor Agreement (this
“Agreement”), dated as of January 26, 2011 (the “Effective Date”), by and among
(i) Wilmington Trust Company, as trustee (the “New Trustee”) pursuant to that
certain Indenture dated as of the date hereof (the “New Indenture”) among the
Company, Verso Paper Inc. (together with the Company, the “Issuers”), the
guarantors party thereto and the New Trustee, (ii) Holdings, (iii) the Issuers
and (iv) each Subsidiary of the Issuers listed on Schedule I hereto, has been
entered into to (A) record the accession of the New Trustee as an additional
Second-Priority Agent in respect of Future Second-Lien Indebtedness under the
Intercreditor Agreement on behalf of the holders of the 8.75% Second Priority
Senior Secured Notes due 2019 (the “New Notes”) issued under the New Indenture,
(B) with respect to the Liens securing certain Obligations as set forth below,
to confirm and evidence that such Liens shall, for purposes of the Intercreditor
Agreement, be equal and ratable for purposes hereof and sharing pro rata in any
proceeds of the Collateral or amounts recovered in connection therewith with all
Liens on the Common Collateral securing any other Second-Priority Claims and
(C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New Trustee, as agent for the New Indenture secured parties, shall
become, with immediate effect, a party to and agrees to be bound by the terms of
the Intercreditor Agreement as a Second-Priority Agent, as if it had originally
been party to the Intercreditor Agreement as a Second-Priority Agent.



--------------------------------------------------------------------------------

B. The New Indenture, the New Notes, the Security Documents (as defined in the
New Indenture), and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute Second-Priority Documents, and
the Security Documents (as defined in the New Indenture) are designated as and
shall constitute Second-Priority Collateral Documents. The Collateral Agreement
dated as of the date hereof among the Issuers, each Subsidiary of the Issuers
identified therein, and the New Trustee, as collateral agent, is designated as
and shall constitute a Second-Priority Collateral Agreement.

C. The Liens securing the Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto granted pursuant
to the Security Documents constitute Second-Priority Liens. The New Trustee and
the holders of the New Notes shall be Second-Priority Secured Parties for all
purposes thereunder. The Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto constitute Future
Second-Lien Indebtedness and Second-Priority Claims, ranking in all cases pari
passu in time and effect with the other Second-Priority Claims.

D. The Liens on the Common Collateral securing such Second-Priority Claims shall
have equal and ratable priority in all respects to all Liens on the Common
Collateral securing any other Second-Priority Claims on the terms set forth in
the Intercreditor Agreement and shall be junior to all Liens on the Common
Collateral securing any Senior Lender Claims on the terms set forth in the
Intercreditor Agreement.

E. The Issuers certify to the New Trustee that, after giving effect to the
transactions and appointments contemplated by the foregoing paragraphs, the New
Notes constitute, on the date hereof, the majority of the Obligations under all
the Second Priority Documents (which certification the New Trustee may rely upon
conclusively without further investigation). The Issuers jointly hereby
designate the New Trustee as the “Second Priority Designated Agent” under the
Intercreditor Agreement until such time as another such designated agent is
appointed pursuant to the terms thereof, and the parties hereto therefore accept
and agree to such designation. For the avoidance of doubt, the provisions of
Article VII of the New Indenture applicable to the New Trustee thereunder shall
also apply to the New Trustee acting under or in connection with the
Intercreditor Agreement.

F. So long as the Discharge of Senior Lender Claims has not occurred, the Common
Collateral or proceeds (and any proceeds of any title insurance policies with
respect to any Common Collateral) thereof received in connection with the sale
or other disposition of, or collection on, the Common Collateral upon the
exercise of remedies shall be applied by the Intercreditor Agent ratably to the
Senior Lender Claims and, with respect to each class of Senior Lender Claims, in
such order as is specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred. Upon the Discharge of Senior
Lender Claims, the Intercreditor Agent shall deliver promptly to the
Second-Priority Designated Agent any Common Collateral or proceeds thereof (and
any proceeds of any title insurance policies in favor of any Second-Priority
Agent with respect to any Common Collateral) held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may

 

2



--------------------------------------------------------------------------------

otherwise direct, to be applied by the Second-Priority Designated Agent ratably
to the Second-Priority Claims and, pro rata with respect to each class of
Second-Priority Claims, in such order as specified in the relevant
Second-Priority Documents.

G. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

Wilmington Trust Company

1100 North Market Street

Wilmington, DE 19890-1615

Attn: Corporate Capital Markets – Verso Paper Administrator

Facsimile: 302-636-4145

Copy to facsimile: 612-217-5651

H. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as a Second-Priority Agent for purposes of the
Intercreditor Agreement.

I. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

WILMINGTON TRUST COMPANY, as a Second-Priority Agent for holders of the New
Notes By:  

/s/ Geoffrey J. Lewis

Name:   Geoffrey J. Lewis Title:   Assistant Vice President

WILMINGTON TRUST COMPANY,

as Second-Priority Designated Agent

By:  

/s/ Geoffrey J. Lewis

Name:   Geoffrey J. Lewis Title:   Assistant Vice President

Notice of this Agreement is hereby acknowledged and received by:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Intercreditor Agent By:  

/s/ Robert Hetu

Name:   Robert Hetu Title:   Managing Director By:  

/s/ Kevin Buddhdew

Name:   Kevin Buddhdew Title:   Associate



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY, as original Second-Priority Agent By:  

/s/ Geoffrey J. Lewis

Name:   Geoffrey J. Lewis Title:   Assistant Vice President



--------------------------------------------------------------------------------

VERSO PAPER FINANCE HOLDINGS LLC VERSO PAPER HOLDINGS LLC VERSO PAPER INC. VERSO
PAPER LLC VERSO ANDROSCOGGIN LLC VERSO BUCKSPORT LLC VERSO FIBER FARM LLC VERSO
MAINE ENERGY LLC VERSO QUINNESEC LLC VERSO SARTELL LLC VERSO QUINNESEC REP
HOLDING INC. NEXTIER SOLUTIONS CORPORATION By:  

/s/ Robert P. Mundy

Name:   Robert P. Mundy Title:   Senior Vice President and   Chief Financial
Officer



--------------------------------------------------------------------------------

Schedule I

Verso Paper LLC, a Delaware limited liability company

Verso Androscoggin LLC, a Delaware limited liability company

Verso Bucksport LLC, a Delaware limited liability company

Verso Fiber Farm LLC, a Delaware limited liability company

Verso Maine Energy LLC, a Delaware limited liability company

Verso Quinnesec LLC, a Delaware limited liability company

Verso Sartell LLC, a Delaware limited liability company

Verso Quinnesec REP Holding Inc., a Delaware corporation

nexTier Solutions Corporation, a California corporation